Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 9, 10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Chen, teaches the claim limitations except, “wherein the module housing further includes: an upper plate provided in a rectangular plate form to cover an upper portion of the cell stack at the upper portion of the cell stack; a second left pressing plate and a second right pressing plate having elasticity and extending downwards respectively at both side edge regions of the upper plate so that the second left pressing plate is elastically biased to be closely adhered to an outer surface of the first left pressing plate and the second right pressing plate is elastically biased to be closely adhered to an outer surface of the first right pressing plate,” in claim 1; and “further comprising: preparing a second module housing, which includes an upper plate having a rectangular plate form and a second left pressing plate and a second right pressing plate having elasticity and extending downwards respectively at both side edge regions of the upper plate, which are provided side by side, to form an acute angle with respect to a vertically lower direction so that a gap between the second left pressing plate and the second right pressing plate becomes narrowed downwards; and pulling the second left pressing plate and second right pressing plate apart within an elastic limit to place the upper plate on upper ends of the first left pressing plate and the first right pressing plate, and then releasing the second left 
More specifically, it would have been obvious as of the effective filing dated of the claimed invention to the battery with the specific structure is accommodated in the module housing in a strongly pressurized state at an initial stage, it is possible to suppress the volume expansion during charging and discharging, reduce the manufacturing cost, and simplify the assembly process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/LINGWEN R ZENG/Examiner, Art Unit 1723